DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . As per the remarks of 01/03/2022, claims 1, 4, 6, 9,12 and 20 are amended. Claims 1-20 are pending.
Information Disclosure Statment
The Information Disclosure Statement dated 12/15/2021 is acknowledged and the cited references have been considered in this examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims are rejected under 35 U.S.C. 102 (a1) as being anticipated by Oku (US 2015/0123616).
With respect to claims 1, 9 and 20, Oku discloses an electronic device comprising: a connection terminal configured to wiredly communicate with an external electronic device (See Fig. 1, 40/P); and at least one processor functionally connected with the connection terminal (Fig. 1, control unit 23), wherein the at least one processor is configured to: detect a connection of a charging device through the connection terminal (Fig. 1, connections 3Q and 4Q between charger 10 and electronics apparatus 40; para. # 0059); receive state information of at least one adjacent terminal positioned next to a power terminal of the connection terminal (Para. # 0055); and transmit to the charging device, a request for controlling a charging power of the charging device to be supplied to the electronic device, based on the received state information of the adjacent terminal (Para. # 0044 and 0052). 

    PNG
    media_image1.png
    547
    764
    media_image1.png
    Greyscale

	With respect to claims 2 and 10, Oku discloses the electronic device as described above, wherein the state information of the at least one adjacent terminal indicates whether the at least one adjacent terminal is short-circuited with the power terminal (see Para. # 0040: connected to short-circuit resistance R). 
With respect to claims 3 and 11, Oku discloses the electronic device as described above, wherein, when the charging device supports fast charging of charging a battery with a voltage exceeding a designated voltage, the at least one processor is configured to identify the state information of the at least one adjacent terminal (Para. # 0038).
With respect to claims 4 and 12, Oku discloses the electronic device as described above, wherein, in response to the short-circuit being detected, the at least one processor is configured to control the charging power by maintaining a charging voltage of the charging device at the designated voltage or lower, by stopping charging through the charging device, or by transmitting a reset command to the charging device periodically (Para. # 0053/0055, if over charge is detected, current or voltage or temperature, then adjust to normal level of operation). 
With respect to claims 5, 13 and 17, Oku discloses the electronic device as described above, wherein the at least one processor is configured to notify a user that the charging power is restricted or stopped due to a short-circuit of at least one of the adjacent terminals (Para. # 0059). 
With respect to claims 7 and 15, Oku discloses the electronic device as described above, wherein the connection terminal has a USB Type-C standard, and the at least one adjacent terminal comprises at least one of a channel configuration terminal, a reservation terminal, a negative transmission terminal, or a negative reception terminal (Para. # 0046 and 0053). 
With respect to claims 8 and 18-19, Oku discloses the electronic device as described above, wherein the at least one processor is configured to: determine whether the channel configuration terminal of the connection terminal is short-circuited by comparing a voltage of the channel configuration terminal and a reference voltage (Para. # 0029 and 0040).
Allowable Subject Matter
Claims 6 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims. Claim 16 is depend on the above objected claim of 6 above.
The following is a statement of reasons for the indication of allowable subject matter:  at least one processor is configured to: when the short-circuit is detected, notify the user of disconnection of the charging device; after the charging device is disconnected, identify whether the at least one adjacent terminal is short-circuited again; when a short-circuit is detected again as a result of identifying again, determine that the short-circuit occurs in the connection terminal of the electronic device, and to notify the user of occurrence of the short-circuit in the connection terminal.



Response to Arguments
Applicant's arguments filed in the remarks of 01/03/2022 have been considered but are not persuasive to overcome the rejections based on the reference described (see the above office action).
Applicant argued that “… Oku does not disclose a transmit, to the charging device, a request for controlling a charging power of the charging device to be supplied from the charging to the electronic device …”
Oku reference generally discloses a however, discloses a terminal unit 50 is equipped with a second signal line T2 which transmits and receives signals to and from the signal control unit 53 (para. # 0029). In addition to that, Oku discloses furthermore the signal control unit 53 may transmit, to the charger 10, a model recognition signal of the electronic apparatus 40 or the like via the second signal line T2. The charger 10, which receives the model recognition signal, able to supply charging power that is suitable for the model of the electronic apparatus 40 which is connected to the charger 10. It means that the charger 10 is configured the voltage adjusted to the electronic apparatus 40 and change the voltage according to time and the charging condition during quick charging (Para. # 0032).  Charge parameters, such as current, voltage or temperature output signal (s) as a temperature information is constantly transmitted to the control unit 23 of the charger 10. Therefore, the electrical connection between the charger 10 and the electronic apparatus 40 is safe and it makes it possible to provide a charger and an electronic apparatus system that users can use at ease (Para. #0044). Therefore, applicant’s argument in this regard is not found persuasive; thus, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928.  The examiner can normally be reached on Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YALKEW FANTU/Primary Examiner, Art Unit 2859